Detailed Office Action
	Applicant’s amendments and arguments dated 9/27/2022 have been entered and fully considered. Claims 1, 3, and 4 are amended. Claim 2 is cancelled. Claim 1 and 3-7 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to claim 1 has overcome the objection previously set forth in the non-final office action of 6/27/2022. This objection is withdrawn.
Applicant has cancelled claim 2 and has incorporated its limitation in the independent claim 1. Applicant’s arguments that the tertiary reference of GOTO (JP-2013150977-A and its English translation), hereinafter GOTO, does not disclose this limitation, have been fully considered and found not to be persuasive (see argument of 9/27/2022, page 5).
Applicant states that the recited portion of claim 1 has advantageous effects as disclosed in the non­limiting paragraph [0012] of the Applicant's specification. GOTO upon which the Office relies for the basis of rejecting the patentability of cancelled claim 2 incorporated into claim 1, describes that the used disposable diaper is disintegrated and dispersed in water, and such a process may be normally performed in the recycling process of disposable diapers. GOTO also describes adding in advance a cross-linking agent such as calcium chloride "in order to control the swelling of SAP" . Further, to prevent or suppress the swelling of SAP by utilizing the inactivating action of SAP by chemical substances such as calcium chloride is known to one having skill in the art. That is, according to GOTO, in the step of disintegrating/dispersing the absorbent articles, a cross-linking agent is added at the same time to suppress the swelling of SAP as much as possible, since when SAPs are swollen, inconveniences such as the occurrence of clogging in the subsequent screen treatment, or fiber being dragged into SAP during SAP deposition may occur. Accordingly, since what is described in GOTO is opposite from actively making the SAPs absorb more water, that is, Applicant's feature A, thus GOTO fails to reasonably teach or suggest feature A.
	The Examiner respectfully disagrees. GOTO explicitly teaches adding pure water (and not calcium chloride solution) to the SAP to sufficiently swollen the SAP prior to the addition of the crosslinking agent and not at the same time as Applicant has alluded to {[0065]}. Only in the next step, GOTO adds calcium chloride {[0065]}. The Examiner only incorporated the step of adding the pure water of GOTO in the combination that discloses claim 1 (see the non-final office action of 6/27/2022, pages 5-6). Therefore, the Applicant’s argument regarding the various effects of GOTO calcium chloride addition is moot, since this step was never included in the combination of claim 1.
	With regard to the Applicant’s argument that the purpose of addition of water of the instant invention is different from that of GOTO, the Examiner submits that the rationale different from Applicant is permissible: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144 IV). The Examiner maintains the 35 USC 103 rejection and has re-iterated it below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over FUNAMIZU (JP-2015182246-A and its English translation), hereinafter FUNAMIZU, in view of MIDORIKAWA (JP-2015211941-A and its English translation), and GOTO (JP-2013150977-A and its English translation), hereinafter GOTO. Note that the italicized text below are the instant claims.
Regarding claims 1, 3-5, and 7, FUNAMIZU discloses A method of recovering a urine-derived nutrient salt from a used absorbent article that includes urine {[0001]}, the method including: 
an inactivating step in which a used absorbent article is immersed in a calcium compound-containing aqueous solution to inactivate a superabsorbent polymer {[0005]}, 
a separating step in which a sieve is used to separate a solid-liquid mixture that has been subjected to the inactivating step {[0006], [0018] note the screen with moderate mesh is the sieve}, 
into a first fraction containing constituent materials of the absorbent article and a second fraction containing an aqueous solution containing a calcium compound and nutrient salt {[0006] note the first fraction is the solid containing the constituent material of the adsorbent article and the second fraction is a liquid containing a calcium compound and nutrient salt}, 
or when a precipitate containing nutrient salt has been produced in the inactivating step, into a second fraction containing an aqueous solution containing the calcium compound and nutrient salt and the precipitate containing the nutrient salt that have passed through the sieve {note that this limitation is optional, but also disclosed as discussed above in [0006]}, 
a precipitation step in which a precipitate containing the nutrient salt is produced by hydroxyapatite (HAP) method {[0019]}.
FUNAMIZU, however, is silent on a concentration step to further purify or concentrate the hydroxyapatite content of the precipitate.
In the same field of endeavor that is related to phosphorous recovery method from wastewater treated urine, MIDORIKAWA discloses and a concentration step in which pH of an aqueous solution contacting with the precipitate containing the nutrient salt is adjusted to a range of 5.6 to 7.0 to dissolve at least a portion of the calcium compound other than hydroxyapatite in the precipitate and increase a hydroxyapatite content in the precipitate (claim 1), wherein the pH during the concentration step is in a range of 5.7 to 6.3 (claim 7) {[0047] note recovery of hydroxyapatite (HAP), [0057] note treating the precipitate or HAP in the filter press with pH of 6 until the excess calcium hydroxide (the calcium compound other than HAP) is removed}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the concentration step of MIDORIKAWA at pH 6 into the method of FUNAMIZU. As disclosed by MIDORIKAWA, the advantage of this treatment at pH 6 is that it removes the excess calcium hydroxide from the HAP and further purifies the desired HAP product {[0057]} and also the final product has few other impurities such as iron, aluminum, and silicon {[0051]}.
Combination of FUNAMIZU and MIDORIKAWA, however, is silent on an additional step of water immersion/addition prior to the inactivating step (claims 1, 3, and 4). 
Combination of FUNAMIZU and MIDORIKAWA is also silent on the size of the sieve used in the separation step (claim 5). Therefore, one of ordinary skill in the art would have been motivated to look to prior art to determine an appropriate sieve size.
In the same field of endeavor that is related to disposal of hygiene products, GOTO discloses wherein the method further includes, prior to the inactivating step, a water addition step in which additional water is added to the used absorbent article and the superabsorbent polymer in the used absorbent article is made to further absorb water (claim 1), wherein the water addition step is a step of immersing the used absorbent article in water (claim 4) {[0003] note that although this disclosure is in the background section, it teaches that it is well known to add water to prevent/reduce further swelling, [0065] note dilution with water (thus immersing) to maximize swelling and thus prevent further swelling}.
wherein in the water addition step, 3 to 50 liter of water is added per 1 kg of the used absorbent article (claim 3) {[0065] note the amount and see further analysis below}.
wherein in the separating step, a sieve with a mesh opening of 50 to 300 µm is used, and at least a portion of the inactivated superabsorbent polymer is separated as the first fraction (claim 5) {[0028] note the mesh size of 0.15-0.25 mm or 150 to 250 µm}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the water addition/immersion step of GOTO in the combination method of FUNAMIZU and MIDORIKAWA, prior to its deactivation step. As disclosed by GOTO, it is well known in the art to add water to the adsorbent prior to its further treatment to prevent swelling {[0003]} and GOTO also discloses that that in its treatment method the super adsorbent is diluted with water to maximize the swelling {[0065]}.
The Examiner notes that GOTO teaches adding enough water to achieve maximum swelling {[0065]}. Therefore, GOTO recognizes the amount of water to be a result-effective variable. Its amount is determined by monitoring the swelling of the adsorbent. It is well established that determination of optimum values of result-effective variables is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the amount of added water, through routine experimentation, to arrive an appropriate amount that causes maximum swelling and thus prevent adding excess water that results in wastage. The Examiner submits that based on these routine experimentations and depending on the type of adsorbent, the claimed value of needed water (3-50 liter of water per kg of adsorbent) may be easily determined by an artisan.
Additionally, at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the sieve size of GOTO in the combination method of FUNAMIZU and MIDORIKAWA. As discussed, since the combination above is silent on this size, one of ordinary skill in the art would have been highly motivated to look to prior art to determine the optimum size. Such art is GOTO.
Regarding claim 6, FUNAMIZU discloses wherein an oxidizing agent that disintegrates the superabsorbent polymer is not added before the separating step {note that in the entire FUNAMIZU process no oxidizing agent is added}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748